NOT FOR PUBLICATION                        FILED
                                                                         OCT 18 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SHUHUI CAO,                                     No.    20-72136

                Petitioner,                     Agency No. A209-939-892

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted September 13, 2021
                              Pasadena, California

Before: GOULD, BERZON, and COLLINS, Circuit Judges.

      This appeal arises from Petitioner Shu Hui Cao’s challenge to the Board of

Immigration Appeals’s (“BIA”) denial of his claims for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”) claims.

Petitioner is a Chinese citizen and native who allegedly fled China after being

persecuted and beaten for his belief in Christianity. After Petitioner’s hearing


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
before the immigration judge (“IJ”), the IJ made an adverse credibility

determination based on inconsistencies between Petitioner’s oral testimony and

other documentary evidence submitted at Petitioner’s immigration hearing. On

appeal, Petitioner contests the IJ’s adverse credibility determination, arguing that

the IJ’s decision is not based on substantial evidence because Petitioner did not

receive an opportunity to respond to the inconsistencies that gave rise to the IJ’s

adverse credibility determination. We disagree.

      We review the factual findings of the IJ and the BIA under the substantial

evidence standard. 8 U.S.C. § 1252(b)(4)(B). This means that we will uphold the

IJ’s and BIA’s factual findings, including adverse credibility determinations,

unless any reasonable adjudicator would be compelled to conclude to the contrary.

Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017).

   1. The IJ’s adverse credibility finding is supported by substantial evidence in

the record because Petitioner did not sufficiently justify the inconsistencies

between his testimony and documentary evidence in the record.

      a. Petitioner’s 2015 Nonimmigrant Visa Application

      First, Petitioner’s 2015 nonimmigrant visa application (“2015 application”)

contained false information about Petitioner’s work and education histories. In

Petitioner’s 2015 application, Petitioner stated that he was a “technical supervisor.”

However, this information is inconsistent with information contained in


                                          2
Petitioner’s I-589 form submitted three years later in support of his application for

asylum.   Petitioner’s 2015 application lists his job description as a technical

supervisor. However, Petitioner’s description of his occupation throughout 2015

on the I-589 form lists Petitioner as a “Farmer/Decoration worker.”

      Also, Petitioner’s 2015 application included false information about

Petitioner’s education history.    The 2015 application says Petitioner attended

Fujian Commerce Junior College studying economic management. However, at

Petitioner’s immigration hearing, he admitted that he did not do so.

      When questioned about the inconsistencies in his 2015 application,

Petitioner claimed the inconsistencies were mere errors caused by the unknown

individual who allegedly helped translate Petitioner’s words from Chinese to

English. Petitioner offers no explanation why the person who helped him prepare

the form added college credentials, changed job titles, added jobs to his job history,

and changed his education history.

      The IJ gave Petitioner an opportunity to review each document and attest

that everything in the 2015 application was truthful before questioning him about

the inconsistencies. When prompted by questions, Petitioner told the IJ that the

information in the documents was correct. Only after the IJ questioned Petitioner

about the inconsistencies, did Petitioner admit that the information was incorrect or




                                          3
false. This sequence is not persuasive in showing that Petitioner was trying to tell

the truth, but was foiled by translators and helpers.

      b. The varied accounts of the Petitioner’s post-imprisonment injuries

      Another substantial inconsistency that supported the adverse credibility

determination was the different accounts of Petitioner’s injuries after he returned

from his alleged beating and imprisonment.         As Petitioner tells the story, he

returned from his detention with only minor injuries that were not visible.

However, Petitioner’s wife, in a letter dated March 15, 2018, claims to the contrary

that she “saw a lot of wounds and injuries” on Petitioner’s body when he returned

from his detention. These varying accounts of Petitioner’s physical condition after

his release from detention paint very different pictures of the severity of

Petitioner’s treatment, which was the essential basis for Petitioner’s asylum claims.

      Petitioner gave inconsistent information related to incidents occurring both

before and after the alleged persecution. Considering the record as a whole, the

IJ’s adverse credibility determination is supported by substantial evidence in the

record. We give deference to agency credibility determinations, because “IJs are

in the best position to assess demeanor and other credibility cues that we cannot

readily [assess] on review.” Manes v. Sessions, 875 F.3d 1261, 1263 (9th Cir.

2017) (per curiam) (post-REAL ID Act) (citing Shrestha v. Holder, 590 F.3d 1034,

1041 (9th Cir. 2010)). Considering the inconsistencies in Petitioner’s testimony,


                                           4
and the measure of deference afforded to the IJ’s factual findings, the record would

not compel a reasonable adjudicator to find in Petitioner’s favor.1 Moreover, Cao

has not submitted sufficient corroborating evidence to rehabilitate his credibility or

independently support his claims for asylum, withholding of removal, and relief

under the CAT.

      PETITION FOR REVIEW DENIED.




1
  Petitioner filed a Motion to Stay Removal (Dkt no. 1) to which the Respondent
filed a separate Motion for Miscellaneous Relief in Opposition to Petitioner’s
Motion for Stay of Removal (Dkt no. 9). Both Motions (Dkt nos. 1, 9) are denied
as moot.


                                          5